DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treado et al (US 2015/0294076 A1).
Regarding claims 1, 16, Treado et al discloses a system and method (See Abstract) comprising: an illumination source (325) configured to illuminate a biological sample and generate a plurality of interacted photons (paragraphs [0058], [0061], [0062]); a detector (365) configured to detect the plurality of interacted photons and generate at least one Raman data set (See Fig, 2 and paragraph [0066]); and a processor (400) (analysis domain) configured to fuse (data fuse) (method 500)  (paragraph [0087]) the at least one Raman data set with at least one biomarker data set to identify one or more of a disease and a disease state (paragraph [0102]).
Regarding claims 2, 19, Treado et al discloses further comprising: a fiber array spectral translator device (335) (paragraph [0020]) configured to receive the plurality of interacted photons and generate an optical output (paragraph [0063]), the fiber array spectral translator having a first end comprising a two-dimensional plurality of optical fibers and a second end comprising a one-dimensional stack (357) of the plurality of optical fibers (See Fig. 3A, paragraph [0063]); and a spectrometer (360) optically coupled to the one-dimensional stack (357) and configured to filter the optical output into a plurality of wavelengths (See Figs. 2 and 3A and paragraph [0065]).
Regarding claims 3, 20, 42, Treado et al discloses wherein the illumination source comprises a laser (325) (paragraph [0061]).
Regarding claims 4, 21, 43, Treado et al discloses wherein the illumination source comprises a 785 nm laser (paragraph [0017], claim 19).
Regarding claims 5, 29, Treado et al discloses further comprises a multiwall plate (96) configured to hold a plurality of biological samples (See Figs. 7A, 7B and paragraph [0110]).
Regarding claim 6, Treado et al discloses wherein the biological sample includes one or more of blood serum, tissue, plasma, urine, semen, feces, and vaginal discharge (paragraph [0084]).
Regarding claims 7, 30, Treado et al discloses wherein the biological sample includes dried blood (paragraphs [0020], [0109]).
Regarding claims 8, 31, Treado et al discloses wherein the at least one biomarker data set includes one or more of an inflammatory response and an immune response (paragraphs [0057], [0100], [0102]).
Regarding claims 9, 32, Treado et al discloses wherein the at least one biomarker data set includes a measure of a protein (paragraph [0088]).
Regarding claims 10, 25, 33, 47, Treado et al discloses a system, wherein the at least one biomarker data set includes a measure of one or more of a carcinoembryonic antigen (paragraph [0089])

Regarding claims 11, 22, 34, 44, Treado et al discloses wherein the detector comprises one or more of a CCD detector, ICCD detector, InGaAs detector, InSb detector, MCT detector (paragraph [0079]).
Regarding claims 12, 35, 45, Treado et al discloses wherein the Raman data set comprises one or more of a Raman spectrum and a Raman molecular image (paragraph [0079] and [0118]).
Regarding claims 13, 36, Treado et al discloses wherein the processor is configured to fuse the at least one Raman data set with the at least one biomarker data set by applying an algorithmic technique including one or more of a logistic regression, a partial least squares discriminant analysis, and an image
weighted Bayesian fusion algorithm (i.e. implementing data fusion using both Raman and fluorescence modalities and fuse the scores from each sensor using IWBF method) (paragraph [0103]).
Regarding claims 14, 17-18, 37-38, 41, Treado et al discloses wherein the disease includes one or more of a cancer, an autoimmune disorder and a neurodegenerative disorder (analyzing blood sample to determine disease state such as cancer) (paragraph [0057]).
Regarding claims 15, 27, 49, Treado et al discloses wherein the at least one biomarker data set includes a measure of a plurality of biomarkers (paragraph [0088]).
Regarding claims 24, 46, Treado et al discloses wherein the at least one biomarker data set comprises a measure of a cancer biomarker (paragraphs [0087]-[0088], [0100]).
Regarding claims 26, 48, Treado et al discloses wherein fusing the at least one Raman data set with the at least one biomarker data set includes applying an algorithmic technique including one or more of a logistic regression, a partial least squares discriminant analysis, and an image weighted Bayesian fusion algorithm (i.e. implementing data fusion using both Raman and fluorescence modalities and fuse the scores from each sensor using IWBF method) (paragraph [0103]).
Regarding claims 28, 39, 50, Treado et al discloses a system, method and non-transitory storage medium containing machine readable program code when executed by a processor (See Abstract) comprising: an illumination source (325) configured to illuminate a biological sample and generate a plurality of interacted photons (paragraphs [0058], [0061]-[0062]); a fiber array spectral translator device (paragraph [0020]), configured to receive the plurality of the interacted photons and generate an optical output (paragraph [0063]), the fiber array spectral translator having a first end comprising a two-dimensional plurality of optical fibers and a second end comprising a one-dimensional stack of the plurality of optical fibers (See Fig. 3A); a spectrometer optically coupled to the one-dimensional stack and configured to filter the optical output into a plurality of wavelengths(See Figs.2 and 3A); a detector (365) configured to detect the optical output and generate at least one Raman data set (paragraph [0066]); and a processor (400) configured to fuse (data fuse) (method 500)  (paragraph [0087]) the at least one Raman data set with at least one biomarker data set to identify one or more of a disease and a disease state (paragraph [0102]).
Regarding claim 40, Treado et al discloses wherein the index score defines one or more of a disease, a disorder, a disease progression and a disorder progression (See Figs. 8A, 8C and paragraph [0111]).
Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambert et al (US 2008/0032420 A1).
Regarding claim 51, Lambert et al discloses a system comprising: a Raman imaging subsystem (paragraph [0033]) including: an illumination source configured to illuminate a biological sample and generate a plurality of interacted photons (paragraph [0117]); and a detector (310) configured to detect the plurality of interacted photons ((paragraph [0138]) and generate at least one Raman data set (paragraph [0151]-[0512], [0156]); an immunoassay subsystem including: at least one antibody pair corresponding to a biomarker of interest (See Fig. 2); and a secondary antibody including a color-based reporter component configured to generate a color having an intensity; and a processor configured to convert the color intensity to a biomarker index value and fuse the at least one Raman data set with the biomarker data index value to generate a Raman immunoassay index value (paragraph [0176], [0102]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2015/0153341 A1) a nanoprobe based on a self-replicating biological material. The nanoprobe includes a binding agent existing in a first region of the biological material and capable of binding specifically to a target analyte, and nanoparticles existing in a second region of the biological material and providing an optical detection signal. The use of the nanoprobe enables quantitative analysis and multiplexed analysis of a target. In addition, the nanoprobe is easy to fabricate on a large scale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./ Examiner, Art Unit 2884